Citation Nr: 1001970	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  01-03 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to a compensable rating for hyperopia and 
residuals of a corneal injury characterized by occasional 
pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1970 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 2009, the Board remanded the Veteran's claims for 
additional development to include new VA examinations.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed and, thus, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran has 
demonstrated no worse than Level III impairment of the right 
ear and Level II impairment of the left ear on VA 
audiological examinations.

2.  Throughout the course of the appeal, the Veteran's 
hyperopia and residuals of a corneal injury have been 
manifested solely by medically unexplained complaints of pain 
and occasional blurriness.

3.  At no point during the appeal has the Veteran's service-
connected eye disability been manifested by sufficient loss 
of visual acuity or visual field; rest-requirements; episodic 
incapacity; or active pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 4.86 
Diagnostic Code 6100 (2009).

2.  Giving the Veteran the benefit of the doubt, the criteria 
for a 10 percent disability rating for hyperopia and 
residuals of a corneal injury, characterized by occasional 
pain, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2009); 38 
C.F.R. § 4.84a, Diagnostic Code 6009 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

In correspondence dated in August 2007, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, the notice informed the Veteran of information 
and evidence necessary to substantiate the claims for higher 
ratings, to include that the evidence must show that his 
service-connected disabilities had gotten worse.  It also 
described the process by which disability ratings are 
established and the types of evidence that would be helpful 
to the claims.  The notice then discussed the relative 
burdens of VA and the Veteran, relating the information and 
evidence that VA would seek to provide and that which he was 
expected to provide.  This letter satisfies the notice 
requirements for both of the Veteran's claims.

A timing defect is evident, as the notice was delivered after 
the initial denials of the claims.  However, the Board finds 
that this error is not prejudicial or harmful to the Veteran 
in any way, as the AOJ subsequently readjudicated both claims 
based on all the evidence in the July 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  VA is not on notice of any evidence 
needed to decide the claims which has not been obtained.  

Moreover, in addition to obtaining all relevant medical 
records, VA afforded the Veteran examinations in February 
1997, November 1998, and September 2004 to evaluate his 
service-connected bilateral hearing loss, and in October 1997 
and September 2004 to evaluate his eye disability.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case are adequate, as they provided a complete report of 
the pertinent symptoms and diagnoses for the Veteran's 
disabilities.  They were predicated on a full reading of the 
treatment records in the Veteran's claims file, as well as 
his lay statements.  Additionally, the September 2004 VA 
audiological examination discussed the Veteran's functional 
effects caused by his hearing loss disability, including his 
difficulty hearing others and other people hearing him.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Notably, the record shows that the Veteran's claims were 
remanded in March 2009 to obtain contemporaneous VA 
examinations.  VA contacted the Veteran, who confirmed his 
correct mailing address.  Notice was sent to that address of 
the Veteran's scheduled VA examinations.  However, the record 
shows that the Veteran failed to report for them.  As good 
cause for the failure to report has not been shown, the Board 
finds that a remand for any additional examinations is not 
necessary.  See 38 C.F.R. § 3.655.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination with respect to the issues on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).  


II.	Disability Evaluations 

The Veteran seeks higher disability evaluations for his 
service-connected eye and hearing disabilities.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal.  If that is the case, staged 
ratings will be assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Each of the Veteran's increased evaluation claims on appeal 
are discussed in turn below. 

Bilateral Hearing Loss 

Service connection was established for bilateral hearing loss 
by rating decision in November 1998 and was evaluated as 
noncompensable under 38 C.F.R. § 4.85, DC 6100.   The Veteran 
appealed the initial evaluation assigned to his disability. 

The ratings schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based upon the 
combination of the percent of speech discrimination and the 
pure tone threshold average, as shown on examination.  See 38 
C.F.R. § 4.85.  Table VII is then used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

The Veteran was afforded a VA audiological examination in 
February 1997.  His right ear pure tone thresholds were 20 
decibels (dB) at 1000 Hertz (Hz), 30 dB at 2000 Hz, 30 dB at 
3000 Hz, and 30 dB at 4000 Hz.  The pure tone threshold 
average for the right ear was 28 dB with a speech recognition 
score of 100 percent.  The Veteran's left ear pure tone 
thresholds were 15 dB at 1000 Hz, 15 dB at 2000 Hz, 25 dB at 
3000 Hz, and 20 dB at 4000 Hz.  The pure tone threshold 
average for the left ear was 19 dB with a speech recognition 
score of 96 percent.  When those average pure tone thresholds 
are combined with the speech discrimination scores, the 
resulting hearing impairments from Table VI are Level I 
impairment of the right ear and Level I impairment of the 
left ear.  Combining those findings in Table VII results in a 
zero percent disability rating.

A VA audiological examination was also conducted in November 
1998.  The Veteran's right ear pure tone thresholds were 20 
dB at 1000 Hz, 15 dB at 2000 Hz, 25 dB at 3000 Hz, and 30 dB 
at 4000 Hz.  The pure tone threshold average for the right 
ear was 23 dB with a speech discrimination score of 82 
percent.  The Veteran's left ear pure tone thresholds were 10 
dB at 1000 Hz, 15 dB at 2000 Hz, 25 dB at 3000 Hz, and 25 dB 
at 4000 Hz.  The pure tone threshold average for the left ear 
was 19 dB with a speech discrimination score of 88 percent.  
When the average pure tone thresholds are combined with the 
speech discrimination scores, the resulting hearing 
impairments from Table VI are Level III impairment of the 
right ear and Level II impairment of the left ear.  When 
those findings are combined in Table VII, the resultant 
evaluation remains zero percent.

The Veteran underwent additional VA audiological examination 
in September 2004.  At that time, the pure tone thresholds 
for the right ear were noted to be 20 dB at 1000 Hz, 25 dB at 
2000 Hz, 35 dB at 3000 Hz, and 40 dB at 4000 Hz.  The pure 
tone threshold average for the right ear was 30 dB.  He 
obtained a speech recognition score of 94 percent.  The pure 
tone thresholds for the left ear were 20 dB at 1000 Hz, 30 dB 
at 2000 Hz, 35 dB at 3000 Hz, and 40 dB at 4000 Hz.  The pure 
tone threshold average for the left ear was 31 dB with a 
speech recognition score of 96 percent.  When the average 
pure tone thresholds are combined with the speech 
discrimination scores, the resulting hearing impairment from 
Table VI is Level I impairment bilaterally.  This continues 
to result in a zero percent disability rating.  Outpatient 
clinical records have been reviewed and do not contradict 
these findings.  

VA regulations provide alternative criteria when there are 
exceptional patterns of hearing impairment.  In particular, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever would result in the higher numeral.  
Based on the scores noted above, however, the Veteran's 
hearing acuity has not risen to the level of an exceptional 
pattern of hearing loss as contemplated by the regulation.  
Therefore, the alternative criteria of Table VIa are not 
applicable.

In light of the aforementioned audiometric findings of 
record, the Board finds that the Veteran is not entitled to a 
compensable rating for hearing loss during any portion of the 
appeal period.  See Diagnostic Code 6100, see also Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board in no way 
discounts the difficulties that the Veteran experiences as a 
result of his service-connected hearing loss.  However, 
pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Thus, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  In this case, the Veteran's 
audiometric findings do not warrant a compensable rating.

Additionally, the Board has considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  Under Thun v. 
Peake, 22 Vet App 111 (2008), there is a three-step inquiry 
for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture involves 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred for extraschedular consideration.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  It does not 
appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation 
for his level of impairment.  In other words, he does not 
have any symptoms from his service-connected disability that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for 
the service-connected bilateral hearing loss are adequate.  
Further, none of the evidence reflects that the Veteran's 
bilateral hearing loss affects his daily life in an unusual 
or exceptional way, liked marked interference with employment 
or frequent hospitalization.  Cf Martinak v. Nicholson, 21 
Vet. App. 447 (2007).  As his symptoms are contemplated by 
the rating criteria under which his disability is evaluated 
and do not create an exceptional disability picture, referral 
for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  A compensable 
disability rating for the Veteran's bilateral hearing loss is 
not warranted.

Hyperopia and Residuals of a Corneal Injury 

Service connection was established for hyperopia and 
residuals of corneal injury in a February 1982 rating 
decision.  The Veteran submitted his claim for an increase in 
August 1997.  He contends that his service-connected 
disability warrants a compensable disability rating, because 
he experiences pain and blurry vision.  

This disability is currently rated as noncompensable under 
Diagnostic Code 6009 as an unhealed injury of the eye.  See 
38 C.F.R. § 4.20 (when an unlisted condition is encountered 
it will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous).  The Board notes that while the appeal 
was pending, the rating schedule for evaluating disabilities 
of the eyes was revised and amended.  See 73 Fed. Reg. 66543-
54 (Nov. 10, 2008).  The effective date of the revisions is 
December 10, 2008, and the revised criteria apply to all 
applications for benefits received by VA on or after that 
date.  The effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000.  

In this case, there is no pertinent evidence of record on or 
after December 2008 on which a rating could be based; 
therefore, the amended criteria are not considered herein.  
See 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  The Board notes for clarity, 
however, that the December 2008 amendments included a 
rearrangement of some substantive criteria including that for 
DC 6009, which ultimately eliminated 38 C.F.R. § 4.84a 
(2008).  The current version of DC 6009 is located in 
38 C.F.R. § 4.79 (2009).

Under the pre-2008 rating schedule, such injury, in chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  38 
C.F.R. § 4.84a, Diagnostic Code 6009 (2008).  

The Veteran was afforded a VA examination in October 1997.  
He complained of periodic blindness and blurry vision, which 
was a complaint that he had for many visits in the past.  He 
then reported, however, that the vision did not go totally 
dark and it was just an area that was blurring and seemed to 
occur for two to three minutes at a time.  He reported a 
history of throbbing of the left eye that comes and goes, not 
necessarily with the vision fluctuation.  He had this about 
two times per week, and it can vary with time frame and 
symptoms.  He then reported no vision loss, double vision or 
other amaurotic-type symptoms.  The Veteran reported an 
injury to the left eye and right eye during his military 
service.  

Objective examination revealed that the Veteran's visual 
acuities without glasses for distance were 20/20 in each eye 
and reading vision with his reading prescription was also 
20/20 in each eye.  It was noted that the Veteran had optic 
nerve head drusen, i.e., protein buildup on the optic lens, 
which was slightly greater in the left eye than the right 
eye.  He had a vitreal retinal tuft of the left eye, lattice 
degeneration of the left eye with a small atrophic hole 
inferiorly, which was stable and several dot hemes in the 
inferior quadrant of the left eye.  It was noted that the 
carotids could possibly be causing some of his occasional 
blurry symptoms, as well as optic nerve head drusen could 
also cause similar findings.  The pain was not accounted for.

VA outpatient clinical records dated in November 2001 show 
that the Veteran was seen in the eye clinic.  He had no 
changes or complaints to report.  Visual acuity was noted to 
be 20/20 bilaterally.  Probable drusen was noted.  Subsequent 
testimony before a Decision Review Officer in September 2003 
confirmed the Veteran's symptoms as pain and occasional 
blurriness, occurring about once a week. 

The Veteran underwent additional VA examination in September 
2004.  The examiner noted that the Veteran's ocular history 
was significant for optic nerve head drusen in each eye, a 
vitreoretinal traction tuft in the left eye, lattice 
degeneration in the left eye with an atrophic retinal hole, 
mild nonproliferative diabetic retinopathy in each eye, and 
an area of actinic keratosis on the left upper eyelid.  
Uncorrected distance acuities continued to be 20/20 in both 
eyes.  The cornea of the right eye was significant for a 
central foreign body scar and in the left eye, the cornea was 
completely clear.  The examiner noted that the Veteran was 
currently service-connected for an unhealed eye injury, but 
he did not see an unhealed eye injury and could only assume 
that the injury spoken of was the metallic foreign body in 
the right eye.  At this time, it has completely healed.  The 
Veteran did have a foreign body scar in the central area of 
the eye, but it was not currently limiting his vision in any 
way, shape or form.  A Goldmann III-4e visual field 
examination was conducted in October 2004 and returned normal 
results.

Subsequent VA treatment records show that the Veteran had 
voiced complaints about pain in his eyes and blurriness of 
vision.  In January 2005, an eye clinic note confirms 20/20 
vision, with pain related to a biopsy performed on his 
eyelid, later shown to be actinic keratosis with squamous 
cell cancer.  He continued to report a burning sensation in 
his eye in February 2005.   In March 2005, the Veteran 
underwent surgery to remove part of his eyelid.  During the 
pre-surgery history, he again noted frequent throbbing of his 
eye.  Subsequent to the surgery, the Veteran's complaints of 
pain were largely with respect to the left eyelid, as opposed 
to his eye.  

With respect to the factors to consider in DC 6009, the Board 
notes at the outset that there is no compensable impairment 
of visual acuity or visual field associated with the 
Veteran's disability.  The medical evidence consistently 
indicates that the Veteran's left eye disability is not 
productive of any significant visual impairment or loss of 
visual field at any time during the pendency of the claim.  
His visual acuity was consistently at or near 20/20 for both 
eyes, and for near and distant vision.  See e.g., October 
1997 VA examination report; September 2004 VA examination 
report; February 2005 VA outpatient clinical record.   While 
the Veteran has reported occasional blurry left eye vision, 
the rating schedule does not provide for a compensable rating 
on that basis, absent sufficient loss of visual acuity or 
visual fields.  The visual field test conducted in October 
2004 was normal.  The level of the Veteran's visual acuity 
and visual field do not warrant the assignment of a 
compensable disability rating.  See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6009, 6061 to 6080 (2008).  

In addition, other symptoms described in DC 6009 have not 
been shown by the evidence.  Specifically, the record does 
not show that the Veteran's disability has caused certain 
rest requirements, produced incapacitating episodes, or been 
associated with an active pathology.  Rather, the sole 
manifestation of this Veteran's disability appears to be his 
complaints of pain.  Indeed, the October 1997 and September 
2004 VA examination reports, as well as the selected 
outpatient clinical records noted above, confirm this history 
of symptomatology. 

While objective examination has revealed no underlying 
pathology for this pain, the Board recognizes that service 
connection is in effect for an eye disability.  The Veteran 
is competent to testify as to his symptoms of that disability 
as he experiences them, to include such pain.  The Board 
cannot determine that such lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  

DC 6009 specifically indicates that ratings between 10 and 
100 percent are available for "impairment of visual acuity 
or field loss, pain, rest-requirements, or episodic 
incapacity" (emphasis added).  The medical evidence does not 
establish the cause of the pain, but does certainly document 
it as a symptom, which cannot be disregarded.  For these 
reasons, and giving the Veteran the benefit of the doubt, the 
Board finds that the evidence warrants an increased rating of 
10 percent for the Veteran's eye disability, to account for 
his associated symptom of occasional pain. 

A rating in excess of that 10 percent, however, is not 
warranted.  As described above, the other symptoms 
contemplated by DC 6009 are simply not demonstrated by the 
record.  The Board has also considered other potentially 
applicable diagnostic codes that might provide the Veteran a 
disability rating, but has found no avenue to further 
increase the rating.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  Particularly, higher disability ratings are 
available under the diagnostic codes evaluating tuberculosis 
of the eye, glaucoma, benign and malignant new growths of the 
eyeball, conjunctivitis, and aphakia; however, none of these 
conditions have been demonstrated in the record as being 
associated with the Veteran's service-connected disability.  
A compensable rating is also available for bilateral 
ectropion, entropion, lagophthalmos and epiphora.  However, 
again, none of these disabilities have been demonstrated in 
the record.  On that basis, a higher rating under any of the 
diagnostic codes evaluating these disabilities is not 
warranted.  38 C.F.R. § 4.84a, Diagnostic Codes 6010-6018, 
6020-6022, 6025, 6029 (2008).  

In light of the Court's holding in Hart v. Mansfield, supra, 
the Board has also considered whether the Veteran is entitled 
to staged ratings for his service-connected disability.  
However, upon reviewing the evidence of record, the Board 
finds that at no time since the filing of the Veteran's 
claim, or during the year immediately preceding that date, 
has his service-connected disability been more disabling than 
the 10 percent disability rating granted with this decision.  
As demonstrated above, consistently his symptoms have been 
related to occasional pain.  Given the relative stability of 
the disability, therefore, staged ratings are not applicable. 

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  That provision applies when the rating schedule 
is inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence.  Further, the 
competent evidence does not show that the disability at issue 
causes marked interference with employment, requires frequent 
hospitalizations, or otherwise produces impairment 
unrecognized by the schedule.  Thus, the Veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

In short, the evidence warrants a 10 percent rating, and no 
higher, for the Veteran's eye disability.


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.  

Entitlement to a 10 percent rating for hyperopia and 
residuals of a corneal injury characterized by occasional 
pain is granted, subject to regulations applicable to the 
payment of monetary benefits.




____________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


